Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-02647-PAB-MEH

  DERRICK J. GRIFFIE, JR.,

         Plaintiff,

  v.

  ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

       Defendant.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on defendant’s Motion to Strike Pursuant to Fed.

  R. Civ. P. 12(f) [Docket No. 10].

  I.   BACKGROUND

         This case arises out of a dispute over insurance coverage. Plaintiff Derrick

  Griffie Jr. alleges that he suffered injuries arising out of a car accident on May 3, 2019.

  Docket No. 4 at 1-2, ¶¶ 6-14. At the time of the accident, plaintiff was insured by a

  policy issued by defendant. Id. at 3, ¶¶ 34-35. Plaintiff alleges that defendant has not

  paid any underinsured motorist benefits to compensate him for his injuries. Id. at 7,

  ¶¶ 106-08.

         On August 26, 2019, plaintiff filed this lawsuit in the District Court for the City

  and County of Denver, Colorado. Docket No. 1-1.1 The complaint alleges, in some




         1
             Defendant subsequently removed the case to this Court. Docket No. 1.
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 2 of 7




  detail, the interplay between plaintiff and defendant that has led to this litigation.

  Docket No. 4 at 2-7, ¶¶ 21-110. The complaint is ten pages long and contains 110

  paragraphs of “general allegations.” Id. at 1-7, ¶¶ 1-110. Plaintiff brings claims against

  defendant for (1) breach of contract, (2) statutory bad faith pursuant to Colo. Rev. Stat.

  § 10-3-1116, and (3) common law bad faith. Id. at 7-10, ¶¶ 111-33.

         Defendant now moves to strike the complaint in its entirety. Although the motion

  is styled as a motion pursuant to Fed. R. Civ. P. 12(f), defendant’s primary argument is

  that the complaint violates Fed. R. Civ. P. 8 by failing to be “simple, concise, and

  direct.” Docket No. 10 at 2-3 (quoting Fed. R. Civ. P. 8(d)(1)). Defendant also argues

  that certain allegations in the complaint are “impertinent, immaterial, and redundant”

  and should be stricken pursuant to Rule 12(f). Id. at 10-11.

  II.   ANALYSIS

         A.   Rule 8

         Rule 8 of the Federal Rules of Civil Procedure “serves the important purpose of

  requiring plaintiffs to state their claims intelligibly so as to inform the defendants of the

  legal claims being asserted.” Mann v. Boatwright, 477 F.3d 1140, 1148 (10th Cir.

  2007). Accordingly, Rule 8(a)(2) requires a pleading to contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Similarly, Rule

  8(d)(1) requires each allegation in the complaint to be “simple, concise, and direct.”

  Dismissal of a complaint without prejudice for failure to comply with Rule 8 is within the

  trial court’s discretion. Carbajal v. City and Cty. of Denver, 502 F. App’x 715, 716 (10th

  Cir. 2012) (citing Atkins v. Nw. Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992)).


                                                2
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 3 of 7




         The crux of defendant’s argument is that the complaint is a “shotgun pleading.”

  Docket No. 10 at 5-11. A shotgun pleading is one in which “a party pleads several

  counts or causes of action, each of which incorporates by reference the entirety of its

  predecessors.” Greenway Nutrients, Inc. v. Blackburn, 33 F. Supp. 3d 1224, 1242-43

  (D. Colo. 2014); see also Jacobs v. Credit Suisse First Boston, No 11-cv-00042-CMA-

  KLM, 2011 WL 4537007, at *6 (D. Colo. Sept. 30, 2011) (describing a shotgun pleading

  as one in which the pleader “recite[s] an extended narrative . . . and proceed[s] to state

  numerous claims by simply reciting the formulaic elements of the claim and referring

  holistically to the preceding narrative as support”). However, a shotgun pleading is not

  one in which the complaint “provide[s] more than enough detail for anyone reading the

  complaint to understand the factual basis for each of the claims.” Elec. Payment Sys.,

  LLC v. Elec. Payment Sols. of Am., Inc., No. 14-cv-02624-WYD-MEH, 2018 WL

  6790307, at *2 (D. Colo. Nov. 28, 2018).

         In a recent case, Magistrate Judge Tafoya addressed a nearly identical motion

  filed by defendant. See Southwell v. Allstate Prop. & Cas. Co., No. 20-cv-1272-PAB-

  KMT, 2020 WL 4287194 (D. Colo. July 27, 2020). In that case, the court observed that,

  while it is a “technical violation” for a plaintiff to incorporate by reference all prior

  allegations into each of his claims, the complaint provided defendant with fair notice of

  the bases for each claim. Id. at *2-3. Further, the court concluded that, because all of

  plaintiff’s claims “largely appear[ed] to have the same factual underpinning,” the case

  was not one where incorporating prior allegations would make it impossible to

  understand the claims. Id. at *3. Magistrate Judge Varholak reached the same


                                                 3
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 4 of 7




  conclusion in denying a similar motion filed by defendant in another recent case. See

  Haynes v. Allstate Fire & Cas. Ins., No. 19-cv-02397-STV, 2020 WL 816043, at *8 (D.

  Colo. Feb. 18, 2020) (concluding that “each claim set[] forth the general conduct at

  issue sufficiently to allow [defendant] to identify which of the more specific allegations

  incorporated by reference apply to that claim”).

         So too here. Although plaintiff’s three claims commit the technical violation of

  incorporating all of the factual allegations into the claim for relief,2 each claim provides

  the defendant with fair notice of the basis for each claim. For example, as to the first

  claim, plaintiff specifically alleges that he entered into an automotive insurance contract

  with defendant, that he has complied with all conditions precedent under the contract,

  that he is an intended beneficiary and entitled to compensation under the contract, and

  that defendant has breached the contract by denying him the compensation he is owed.

  See Docket No. 4 at 8, ¶¶ 112-118. From these allegations, defendant has fair notice

  of the claim and the grounds it rests on. See Warnick v. Cooley, 895 F. 3d 746, 751

  (10th Cir. 2018). And because all of plaintiff’s claims have essentially the same factual

  underpinning, the Court is not persuaded that this is a case where incorporating prior

  allegations into each claim makes the claims unintelligible.

         Defendant argues that certain allegations in the complaint are legal conclusions

  and that such allegations violate Rule 8. While the first proposition is true, the second


         2
            Although technically inappropriate, the practice of incorporating all prior
  allegations into each claim is commonly employed by attorneys who practice in this
  district. See Haynes, 2020 WL 816043, at *7 n.11 (identifying prior cases in this district
  in which defendant, as a plaintiff, incorporated by reference all prior allegations into
  each of its claims).

                                                4
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 5 of 7




  is not. For the purposes of determining whether a complaint includes sufficient factual

  allegations to state a claim for relief, the Court need not accept legal conclusions

  couched as factual allegations. DTC Energy Grp., Inc. v. Hirschfeld, 420 F. Supp. 3d

  1163, 1185 (D. Colo. 2019).3 However, it does not follow that an allegation stating a

  legal conclusion violates Rule 8. Were defendant’s position accurate, almost every

  complaint filed in this Court would violate Rule 8. A complaint including legal

  conclusions is as common as a sunny day in Denver. Thus, defendant has failed to

  establish that the complaint is a “shotgun pleading,” and the Court will deny the motion

  to strike the complaint pursuant to Fed. R. Civ. P. 8.

         B.   Rule 12(f)

         Rule 12(f) of the Federal Rules of Civil Procedure permits the Court to “strike

  from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

  scandalous matter.” Motions under Rule 12(f) are viewed with disfavor, both because

  striking a portion of a pleading is a drastic remedy and because such motions are often

  used as a dilatory or harassing tactic. 5C Arthur R. Miller et al., Fed. Prac. & Proc.

  § 1380 (3d ed. Apr. 2020 update); see, e.g., BJC Health Sys. v. Columbia Cas. Co.,

  478 F.3d 908, 917 (8th Cir. 2007) (“Striking a party’s pleading . . . is an extreme and

  disfavored measure.”); Cortina v. Goya Foods, Inc., 94 F. Supp. 3d 1174, 1182 (S.D.

  Cal. 2015) (“Motions to strike are generally disfavored because they are often used as

  delaying tactics . . . .” (quotation omitted)). Thus, motions to strike are typically granted

         3
            Although defendant suggests that the complaint fails to make factual
  allegations that could entitle plaintiff to relief, Docket No. 10 at 7, defendant chose to
  file this motion rather than a motion to dismiss for failure to state a claim.

                                                5
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 6 of 7




  only when the allegations have no bearing on the controversy and the movant can

  show prejudice. Sierra Club v. Young Life Campaign, Inc., 176 F. Supp. 2d 1070, 1086

  (D. Colo. 2001). Whether to strike a portion of a pleading is within the trial court’s

  discretion. Purzel Video GmbH v. Smoak, 11 F. Supp. 3d 1020, 1030-31 (D. Colo.

  2014).

           Defendant identifies certain paragraphs in the complaint that it contends are

  redundant, immaterial, or impertinent. Docket No. 10 at 8-9. The Court is not

  persuaded. Each of the challenged paragraphs has at least some relevance to the

  overarching allegation that defendant acted in bad faith in handling plaintiff’s claim.

  For example, defendant takes issue with paragraphs alleging certain practices used by

  a third party employed by defendant to evaluating medical bills in Colorado. Docket

  No. 4 at 4-5, ¶¶ 57-62. These allegations are relevant in that they tend to explain how

  or why defendant allegedly failed to pay plaintiff the benefits he is owed. See

  Southwell, 2020 WL 4287194, at *3 (not striking allegations that “may prove relevant to

  a determination as to whether [defendant’s] claim evaluation was reasonable”).

           Moreover, defendant has failed to make any showing that it would be prejudiced

  by allowing any of the challenged allegations. Defendant complains that the

  responsive pleading in this case would be long or complex if the allegations were not

  struck. Docket No. 10 at 10. This is insufficient to show prejudice. See Haynes, 2020

  WL 816043, at *9 (“[T]he Court cannot perceive why the allegations would require a

  ‘narrative’ response as distinguished from merely admitting or denying the allegations

  as required under” Rule 8.). Along similar lines, defendant contends that i t would be a


                                               6
Case 1:19-cv-02647-PAB-MEH Document 30 Filed 08/03/20 USDC Colorado Page 7 of 7




  “nigh impossible task” to set “appropriate boundaris for discovery” based on the

  allegations in the complaint. Docket No. 10 at 10. From a review of the docket, there

  is little evidence that this case has been plagued with discovery disputes. Even so, the

  proper resolution to disputes over the scope of discovery would be through objections

  to specific discovery requests, not by asking the Court to edit plaintiff’s complaint. See

  Haynes, 2020 WL 816043, at *9.4 Thus, defendant has failed to establish that the

  drastic remedy of striking allegations from the complaint is appropriate, and the Court

  will deny the motion to strike pursuant to Fed. R. Civ. P. 12(f).

  III.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED that Motion to Strike Pursuant to Fed. R. Civ. P. 12(f) [Docket No.

  10] is DENIED.


          DATED August 3, 2020.

                                      BY THE COURT:



                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




          4
          Because this motion is filed under Rule 12, there was no requirement that
  defendant confer with plaintiff before filing this motion. However, as the Court has
  observed, the issues raised by defendant in this motion are “exactly the sort that could
  be resolved through meaningful conferral instead of motion practice.” Mason v. Am.
  Family Mut. Ins. Co., S.I., No. 19-cv-01537-PAB-SKC, 2020 WL 1138472, at *2 n.3 (D.
  Colo. Mar. 9, 2020); see also 5 Fed. Prac. & Proc. § 1281 (“[T]here is a general
  antipathy toward motion practice that is designed simply to polish the pleadings.”).

                                               7
